Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Response to Arguments
Applicant's arguments filed 06/21/2022 have been fully considered but they are not persuasive. For Applicants arguments related to the amended claim 1 please see the new rejection. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1,2, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Okumura (US 20190232886) in view of Verstraeten (US 20140138368).
Regarding claim 1, Okumura teaches:
a decorative main body provided in a vehicle equipped with a device configured to transmit and receive electromagnetic waves to detect an object outside the vehicle (The present invention relates to a vehicle decorative part that decorates a vehicle and has a transparency for millimeter waves transmitted from a millimeter wave radar, and a method for manufacturing the vehicle decorative part (0002))
the decorative main body being arranged in front of the device in a transmission direction of the electromagnetic waves to decorate the vehicle and having a transparency to the electromagnetic waves (The present invention relates to a vehicle decorative part that decorates a vehicle and has a transparency for millimeter waves transmitted from a millimeter wave radar, and a method for manufacturing the vehicle decorative part (0002))
a heating wire  (Okumura does not teach having a diameter)(A heating wire (0011))
and a design surface on a front surface in the transmission direction, wherein an area from the design surface to a position behind and separated from the design surface in the transmission direction is constituted by a transparent member transparent to the electromagnetic waves (The decorative main body includes a transparent member, which is made of a plastic, a base, which is made of a plastic and located at a rear side in the transmission direction of the transparent member, and a decorating layer, which is located between the transparent member and the base(0048))
the heating wire is disposed on a rear surface of the transparent member in the transmission direction (The heater 105 is located at the rear side in the transmission direction of the base 103 and adheres to the rear surface of the base 103(0005))
the heating wire includes a metal lead, which generates heat when energized (The decorative main body includes a metal layer serving as a heater that emits heat when energized(0012))
and a coating portion made of plastic, the coating portion coating the lead and constituting an outer circumferential portion of the heating wire (In addition, the molten plastic is introduced into the through section of the heater and cured, forming a joining section, which protrudes frontward in the transmission direction and fills the through section(0062))
at least an outer circumferential portion of the coating portion is constituted by a transparent coating portion, which is made of a transparent plastic (The transparent member 32 forms the front section of the emblem 30. The transparent member 32 is transparent(0083))
Okumura does not teach:
a heating wire having a diameter
the diameter of the heating wire corresponds to a diameter of the coating portion
However, Verstraeten teaches:
a heating wire having a diameter (Preferably, the equivalent diameter of the heating cord before adding the polymer coating layer is between 0.2-1.2 mm (0041))
the diameter of the heating wire corresponds to a diameter of the coating portion (the diameter of the heating cord with the polymer coating preferably is 0.5-2 mm, for instance 1.45 mm(0041))
Okumura and Verstraeten are considered analogous since they are both in the field of heaters therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention to combine the teachings of Okumura and Verstraeten to show that is obvious that a wire would have a diameter and the diameter of the heating wire would also correspond to the diameter of the wire itself with a coating portion.
Regarding claim 2, Okumura further teaches wherein the coating portion is constituted by only the transparent coating portion (The transparent member 32 forms the front section of the emblem 30. The transparent member 32 is transparent(0083)).
Regarding claim 4, Okumura further teaches:
wherein the decorative main body includes a transparent base (The decorative main body includes a transparent member, which is made of a plastic, a base, which is made of a plastic(0059))
and a decorative layer provided on a rear surface in the transmission direction of the base (a decorating layer, which is located between the transparent member and the base(0059))
the heating wire is disposed forward in the transmission direction of the decorative layer (The decorative main body is configured to be attached to a vehicle at a front side in a transmission direction of millimeter waves from a millimeter wave radar to decorate the vehicle and has a millimeter wave transparency. The sheet-shaped heater has a heating element that emits heat when energized(0059))
and the coating portion has a colored coating portion on an inner circumference of the transparent coating portion (the decorating layer 50 may be formed by a combination of a colored layer 51(0091))
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Okumura (US 20190232886) in view of Verstraeten (US 20140138368) in view of Wei (US 20180070411).
	Regarding claim 3, Okumura and Verstraeten teach the limitations set forth above but fails to teach wherein the lead has a lead diameter less than or equal to 20 micro meters. However, Wei teaches FIG. 8 shows a graph 260 illustrating a transparent heater micro-wire region 270 corresponding to the range of preferred micro-wire geometries where the width W of the micro-wires 115 is in the range 4 μm≦W≦9 μm and the thickness of the micro-wires 115 is at least 1.5 times their width (0062).
	Okumura, Verstraeten, and Wei are considered analogous since they are both in the art of heaters for sensors therefore it would have been obvious to one of ordinary skill in the art before the effective filling date to combine the teachings of Okumura and Verstraeten with the teachings of Wei in order to have a system which utilizes very thin wiring for heating, thus preserving space.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Okumura (US 20190232886) in view of Verstraeten (US 20140138368) in view of Brittingham (US 20060227056).
Regarding claim 5, Okumura and Verstraeten teach the limitations set forth above but fails to teach wherein a value obtained by subtracting a lead diameter of the lead from a diameter of the coating portion is referred to as a coating diameter of the coating portion, and the coating diameter is set to 30 micro meters or greater. However, Brittingham teaches the coating layers 14 and 16 may be applied to the wire in various designs of multiple coating layers and thicknesses, which may total approximately 0.0018-0.0020 inches thick (0018).
Okumura, Verstraeten, and Brittingham are considered analogous since they are both in the art of heaters for sensors therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention to combine the teachings of Okumura and Brittingham in order to have a better system in which the heating wires aren’t exposed and are covered by thing level of material.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTEM MELKUNOV whose telephone number is (571)272-3331. The examiner can normally be reached Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARTEM MELKUNOV/Examiner, Art Unit 3648      

/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648